Case 1:18-cv-00950-LO-JFA Document 46 Filed 10/26/18 Page 1 of 1 PageID# 499



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division




   SONY MUSIC ENTERTAINMENT,ET AL.,

                         Plaintiffs,

           V.                                                Case No. l;18-cv-950


   COX COMMUNICATIONS,INC.,ET AL.,

                         Defendants.



                                            ORDER


       This matter comes before the Court on Defendants' Motion to Transfer Venue Pursuant

to 28 U.S.C. § 1404. Dkt. 22. The matter is fully briefed and the Court heard oral argument on

October 26,2018. Based on the parties' arguments and for good cause shown. Defendant's

Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404, Dkt. 22, is DENIED. A Memorandum

Opinion will follow.

       It is SO ORDERED.




Octobey^U 2018                                               Liam 0"0mdy\
Alexandria. Virginia                                         United Stale^^iatrict Judge
